I think the judgment should be reversed. It penalizes the railway company because the conductor obeyed the order of the State health officer relative to a quarantine to prevent the spread of infantile paralysis. The Court correctly instructed the jury that the railway company and its agents were bound to obey orders issued by the State health officer, and that failure to do so would have subjected them to criminal prosecution. The order under which the conductor acted prohibited the carrying of any child under 16 years of age to any point within the State, unless a health certificate (in the form prescribed) was presented with his ticket, and further:
"These certificates are to be inspected by conductors in charge of each train on which child travels and are to be lifted by last conductor honoring. Lifted certificates will be attached to ticket (in the case of interline transportation, *Page 269 
to the last coupon of ticket reading the destination of passenger) and forwarded with other lifted transportation to auditor or other proper railroad official."
It will be seen that, if plaintiff had had a ticket from Barnwell to Varnville, the conductor could have allowed her to retain the certificate; but, as her ticket was only from Barnwell to Allendale, and as he was the last conductor honoring, it was his duty to take up the certificate and send it in with the ticket, for, if he had left it in her hands, she might have used it to procure a ticket and transportation thereon from Allendale to Varnville or elsewhere, after having been exposed to the contagion at Allendale. True, plaintiff testified that she told the conductor that she was going to Varnville, but the conductor said that he had no recollection of her telling him so, and that he did not even remember taking up her ticket and certificate; nevertheless that, if she had told him that she was going to Varnville, he would not have taken up her certificate. Be that as it may, if he had allowed her to retain the certificate, he would have been guilty of violating the order, for it required the last conductor honoring the ticket to take up the certificate, and, no doubt, that provision was inserted in the order for the reason hereinbefore suggested — to prevent the use of the certificate after exposure to the contagion. Therefore, in taking up the certificate, the conductor was simply obeying the order and the law. It was not his fault, nor that of the railway company, that plaintiff was not provided with an interline ticket from Barnwell to Varnville, or with a sufficient number of certificates to enable her to pursue her journey to destination.
In no view of the evidence does it warrant any inference of any wilful dereliction of duty to plaintiff, or of any reckless disregard of her rights, and, therefore, it does not warrant the infliction of punitive damages. That the damages awarded were chiefly, if not entirely, punitive is certain because there was no proof of any actual damages. The *Page 270 
trial Court so regarded the evidence, and instructed the jury. "If you think a case of this kind is not a proper case for punitive damages, then you will return a verdict for the defendant."
That was the law of the case, and, therefore, we are bound to assume that the verdict was for punitive damages only, and it ought not to be sustained on the ground that only actual damages were, in fact, awarded. Besides, it seems to me to be going too far to hold that a judgment for $435 does not include punitive damages, under the circumstances stated. There was no proof of actual damages, unless a recovery be allowed for plaintiff's mental distress on account of not being able to get a ticket from Allendale to Varnville, and it is well settled that such damages are not recoverable in a case like this in the absence of physical injury. For these reasons I dissent.